UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                    )
MARK MARVIN,                        )
                                    )
            Petitioner,             )
                                    )
      v.                            )                   Civil Action No. 1:21-cv-02956 (UNA)
                                    )
UNITED STATES OF AMERICA,           )
                                    )
            Respondent.             )
___________________________________ )


                                  MEMORANDUM OPINION

       This matter is before the Court on Petitioner’s application to proceed in forma pauperis

(“IFP”), ECF No. 2, and his pro se petition for a writ of habeas corpus, ECF No. 1. Petitioner

challenges the criminal charges brought against Jack Jesse Griffith in connection with what

petitioner describes as “a mostly peaceful assembly by peaceful persons in Washington D.C.[,] on

January 6[,] 2021.” Pet. at 1. For the reasons explained herein, the IFP application will be granted,

and the petition will be dismissed.

       “Article III of the United States Constitution limits the judicial power to deciding ‘Cases’

and ‘Controversies.’” In re Navy Chaplaincy, 534 F.3d 756, 759 (D.C. Cir. 2008) (quoting U.S.

Const. art. III, § 2). “One element of the case-or-controversy requirement is that plaintiffs must

establish that they have standing to sue.” Comm. on Judiciary of U.S. House of Representatives v.

McGahn, 968 F.3d 755, 762 (D.C. Cir. 2020) (internal quotation marks omitted). A party has

standing for purposes of Article III if he has “(1) suffered an injury in fact, (2) that is fairly

traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed by a

favorable judicial decision.” Id. at 763 (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547
(2016)). This petition lacks any factual allegations showing that petitioner sustained (or is likely

to sustain) an injury resulting from Respondent’s alleged conduct.

       Furthermore, as a general rule, a pro se litigant can represent only himself or herself in

federal court. See 28 U.S.C. § 1654 ("In all courts of the United States the parties may plead and

conduct their own cases personally or by counsel[.]"); Georgiades v. Martin-Trigona, 729 F.2d

831, 834 (D.C. Cir. 1984) (same); U.S. ex rel. Rockefeller v. Westinghouse Elec. Co., 274 F. Supp.

2d 10, 16 (D.D.C. 2003) (same), aff’d sub nom. Rockefeller ex rel. U.S. v. Washington TRU

Solutions LLC, No. 03-7120, 2004 WL 180264 (D.C. Cir. Jan. 21, 2004).

       Finally, the Court notes that a “writ of habeas corpus shall not extend to a [petitioner]

unless” he is “in custody” under some authority. 28 U.S.C. § 2241(c). A person is generally

considered “in custody” if he is being held in a prison or jail, or if he is released on conditions of

probation or parole, see, e.g., Jones v. Cunningham, 371 U.S. 236, 240–43 (1963) (holding that a

paroled petitioner is “in custody” because parole restrictions “significantly restrain petitioner’s

liberty”), or subject to other “substantial” non-confinement restraints on liberty, see, e.g., Hensley

v. Municipal Court, 411 U.S. 345, 351–53 (1973) (holding that a petitioner released on his own

recognizance pending appeal of his sentence was “in custody” for purpose of habeas). Nothing in

the petition suggests that petitioner currently is incarcerated, or is a probationer or parolee, or is

otherwise restrained. Petitioner is thus not “in custody” for habeas purposes, and the petition must

be dismissed.

       A separate order will issue with this memorandum opinion.


                                               __________/s/_____________
Date: April 19, 2022                              TIMOTHY J. KELLY
                                                United States District Judge